Citation Nr: 0717854	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-10 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an earlier effective date prior to July 17, 
2002, for the grant of service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  That decision granted service 
connection for PTSD and assigned a 70 percent disability 
evaluation effective from July 17, 2003.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a final decision dated in February 2003, the Board 
denied reopening the veteran's claim for service connection 
for PTSD.

3.  Following the issuance of the February 2003 Board 
decision, a formal or informal claim for service connection 
for PTSD was not received prior to an informal claim filed on 
July 17, 2003.
 

CONCLUSION OF LAW

The requirements for an effective date prior to July 17, 
2003, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.159, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

As will be discussed below, the Board has determined that 
there is no legal entitlement to the claimed benefits as a 
matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable.  See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A.                   
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date 
of an award of disability compensation based on a claim to 
reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that July 17, 
2003, is the correct date for the grant of service connection 
for PTSD.  While the veteran has alleged that he is entitled 
to an earlier effective date for his award of service 
connection, there is no basis under the governing legal 
criteria to establish that he is legally entitled to an 
earlier effective date.  

The veteran first presented his claim for service connection 
PTSD in a statement received in April 1981.  However, an 
August 1981 rating decision denied that claim.  The veteran 
appealed, and the Board issued a decision in March 1984 
denying the service connection for PTSD.  The veteran was 
provided a copy of that decision, and the Board's decision in 
that matter is final. See 38 U.S.C.A. §§ 7103, 7104(b); 38 
C.F.R. § 20.1100.  The veteran later submitted another claim 
for service connection for PTSD, but a November 1994 rating 
decision denied that claim on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran was notified of that decision and of his appellate 
rights.  In general, rating decisions that are not timely 
appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  The veteran subsequently requested that his claim 
be reopened in September 2000.  A rating decision dated in 
September 2001 denied the claim.  The veteran appealed that 
decision, but the Board also denied the claim in February 
2003.  He was provided with a copy of the decision, but he 
did not appeal.  As such, the February 2003 Board decision is 
final.  See 38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. § 
20.1100.  The veteran has not filed a motion for revision or 
reversal of a Board decision dated in February 2003.  See 38 
U.S.C.A. § 7111(West 2002); 38 C.F.R. §§ 20.1400, et seq. 
(2006).

Following the issuance of the February 2003 Board decision, 
the veteran first presented his claim for service connection 
for PTSD in a statement received on July 17, 2003.  The 
record does not contain any earlier statement or action 
indicating an intent to file a claim.  In fact, the veteran 
did not submit anything to VA between the issuance of the 
February 2003 Board decision and the receipt of his informal 
claim on July 17, 2003.  Therefore, the Board finds that a 
formal or informal claim was not received prior to the 
informal claim filed on July 17, 2003.

The Board does observe that the veteran received treatment 
for PTSD between the issuance of the February 2003 Board 
decision and his claim received on July 17, 2003.  Although 
those treatment records do show that he sought treatment for 
and was diagnosed with PTSD, the veteran did not express any 
intent to file a claim for service connection at that time.  
Rather, he merely sought treatment for the disorder.  As 
such, it was not clear that the veteran intended to file a 
claim. While VA is obligated to consider all possible bases 
for compensation, this does not mean that it must consider 
claims that have not been raised. See Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993) (an informal claim must identify the 
benefit sought); Cf. Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that the Board is not required to anticipate a 
claim where no intention to raise it was expressed). 

The Board does acknowledge that VA regulations provide that 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of reports of outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  However, the Board also notes that 
the type of reopening contemplated by the regulation is one 
for compensation where a claim for service connection for a 
disability has been allowed but "compensation disallowed for 
the reasons that the service-connected disability is not 
compensable in degree." 38 C.F.R. § 3.157(b). See MacPhee v. 
Nicholson, No. 05-7089 (Fed. Cir. August 15, 2006) (holding 
that medical records do not satisfy the regulatory 
requirements of an informal claim if the condition disclosed 
in the medical records had not previously been determined to 
be service-connected); See also Crawford v. Brown, 5 Vet. 
App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission."). That is not the situation here.  Rather, a 
claim for service connection for PTSD was most recently 
denied in February 2003.  Thereafter, the RO reopened the 
claim in November 2003 and granted service connection for 
PTSD.  Thus, the reopening of the claim for service 
connection is not the kind of reopening that is contemplated 
by 38 C.F.R. § 3.157(b).  In this case, no formal claim for 
service connection for PTSD had ever been allowed before the 
November 2003 rating decision was promulgated.  Accordingly, 
the provisions of section 3.157(b) do not apply in this case.  
Therefore, the Board concludes that the veteran's treatment 
within one year prior to July 17, 2003 does not constitute an 
informal claim for service connection.

In summary, the veteran's statements and the medical evidence 
dated prior to July 17, 2003, did not demonstrate an intent 
to raise an informal claim for service connection for PTSD.  
Therefore, the Board finds that a formal or informal claim 
was not received prior to the claim filed on July 17, 2003.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an effective date prior 
to July 17, 2003, for the grant of service connection for 
PTSD.


ORDER

An effective date prior to July 17, 2003, for the grant of 
service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


